Citation Nr: 0407927	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under the provisions of Chapter 35, 
Title 38, United States Code, for periods of enrollment 
pursued from August 26, 1996 to July 9, 1999.  

2.  Entitlement to an extension of the delimiting date for 
DEA benefits.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service in the United States Army.  
The appellant is the veteran's daughter.  Her claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2000 determination of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal of the issue of entitlement to an extension of the 
delimiting date for DEA benefits is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  In June 2000, the RO notified the veteran that he had 
been granted a permanent and total disability evaluation, 
effective February 1995.  

3.  The RO's grant established the appellant's basic 
eligibility for DEA benefits, effective February 1995.

4.  On July 10, 2000, the RO received the appellant's claim 
for DEA benefits.

5.  In November 2000, the RO received enrollment 
certifications establishing that the appellant pursued a 
degree in elementary education at California State 
University, North, from August 26, 1996 to December 16, 1999.

6.  In November 2000, the RO granted the veteran DEA benefits 
for all enrollment pursued from July 10, 1999.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the 
provisions of Chapter 35, Title 38, United States Code, for 
periods of enrollment pursued from August 26, 1996 to July 9, 
1999, have been met.  38 U.S.C.A. §§ 3501(a)(1), 3510, 5113 
(West 2002); 38 C.F.R. § 21.3021(a)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for DEA benefits under Chapter 35 derives from 
her status as a child of a veteran who has a permanent and 
total disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) 
(West 2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2003), is 
entitled to DEA benefits under Chapter 35 for enrollment 
pursued prior to July 10, 1999.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

It does not appear that the notification and assistance 
provisions of the VCAA are applicable to claims such as the 
one now before the Board.  In Barger v. Principi, 16 Vet. 
App. 132 (2002), the Court held that such provisions were not 
applicable because the statute at issue in waiver of 
overpayment cases was found in a different chapter of title 
38 of the United States Code than the chapter to which the 
VCAA provisions were relevant.  Id. at 138.  Likewise, in 
this case, the statute at issue is in Chapter 35, rather than 
Chapter 51, the chapter to which the VCAA provisions are 
relevant.  Regardless, given the favorable outcome of the 
appellant's appeal, explained below, the Board's decision to 
proceed in adjudicating the appellant's claim does not 
prejudice the appellant in the disposition thereof and any 
failure to remand for additional development is harmless.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The basic facts in this case are not in dispute.  The 
appellant's father, the veteran, had active service in the 
United States Army.  By rating decision (date unknown), the 
RO awarded the veteran a permanent and total disability 
evaluation, effective February 1995.  According to an 
education section worksheet of record, the RO notified the 
veteran of this grant in a letter dated June 2000.  The RO's 
grant established the appellant's basic eligibility for 
Chapter 35 benefits, effective February 1995.

On July 10, 2000, the appellant filed her initial claim for 
Chapter 35 benefits.  Thereafter, she filed enrollment 
certifications establishing that she had pursued a degree in 
elementary education at California State University, North, 
from August 26, 1996 to December 16, 1999.  Based on this 
information, in a letter dated November 2000, the RO informed 
the appellant that it could pay her education benefits for a 
portion of the enrollment, specifically, that which was 
pursued from July 10, 1999.  The RO indicated that it could 
not pay the appellant for any enrollment pursued more than 
one year prior to the date the RO received the appellant's 
application for Chapter 35 benefits, prior to July 10, 1999.  
This appeal ensues from that determination. 

The RO based the aforementioned determination on the law and 
regulations then in effect.  At that time, regulations 
governing the payment of Chapter 35 DEA benefits prohibited 
an award of such benefits for any period earlier than one 
year prior to the date of receipt of the application.  38 
C.F.R. § 21.4131(a) (2000).  However, months after the 
appellant filed her claim for DEA benefits, on November 1, 
2000, Congress amended the law governing, in pertinent part, 
effective dates for awards of DEA benefits.  See Veterans 
Benefits and Health Care Improvement Act of 2000 (Act), Pub. 
L. No. 106-419, § 113, 114 Stat. 1832 (2000) (codified at 38 
U.S.C.A. 
§ 5113 (West 2002)).  Section 5113 applies to initial 
applications that are received on or after the date of 
enactment of the amendment, or which are pending with the 
Secretary of VA at that time.  In this case, the appellant's 
application was pending on November 1, 2000, at the time the 
law was amended.  The law thus applies to this appeal.

The new law provides that, when determining the effective 
date of an award under Chapter 35 based on an original claim, 
the Secretary may consider the eligible individual's 
application as having been filed on the eligibility date of 
the individual if the eligibility date is more than one year 
before the date of the initial rating decision.  38 U.S.C.A. 
§ 5113(b)(1) (West 2002).  An individual is eligible if she 
submits to the Secretary an original application for 
educational assistance under Chapter 35 of this title within 
a year of the date that the Secretary makes the rating 
decision, claims such educational assistance for pursuit of 
an approved program of education during a period preceding 
the one-year period ending on the date on which the 
application was received, and would have been entitled to 
such assistance if the application had been submitted on the 
individual's eligibility date.  38 U.S.C.A. § 5113(b)(2) 
(West 2002).

As previously indicated, the Board is unclear of the date of 
the rating decision granting the veteran a permanent and 
total disability evaluation.  However, it knows that the RO 
notified the veteran of this grant in a letter dated June 
2000, and assumes that the RO sent this letter soon after 
issuing its rating decision.  The RO's grant established the 
appellant's basic eligibility for Chapter 35 benefits, 
effective February 1995, approximately five years prior to 
the date of the notice and assumed date of the rating 
decision.  Within a year of the latter date, the appellant 
submitted an original application for educational assistance 
under Chapter 35 of this title.  She also submitted 
enrollment certifications establishing that she had pursued  
an approved program of education during a period preceding 
the one-year period prior to receipt of her application.  The 
appellant would have been entitled to benefits for this 
enrollment if an application for such benefits had been 
submitted on her eligibility date.  

Given the foregoing, the Board concludes that the criteria 
for entitlement to DEA benefits under the provisions of 
Chapter 35, Title 38, United States Code, for periods of 
enrollment pursued from August 26, 1996 to July 9, 1999, have 
been met.  Accordingly, the appellant's claim for this 
benefit must be granted.


ORDER

Entitlement to DEA benefits under the provisions of Chapter 
35, Title 38, United States Code, for periods of enrollment 
pursued from August 26, 1996 to July 9, 1999, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  


REMAND

In an undated letter sent sometime between March 2003 and 
April 2003, the RO informed the appellant that her claim for 
an extension of her delimiting date for DEA benefits had been 
denied.  Thereafter, in a written statement received in April 
2003, the appellant initiated an appeal of the RO's 
determination by voicing disagreement therewith.    

To date, VA has not issued the appellant a statement of the 
case in response to this notice of disagreement.  The failure 
to do so necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 
20.201 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is 
to give VA an opportunity to cure this defect.  Thereafter, 
VA should return the appeal to the Board only if the 
appellant perfects her appeal in a timely manner.  Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
is not required, and in fact, has no authority, to decide the 
claim). 

This case is remanded for the following development:

VA should furnish the appellant a 
statement of the case addressing the 
issue of whether she is entitled to an 
extension of her delimiting date for DEA 
benefits.  The RO should afford the 
appellant an opportunity to perfect her 
appeal of the RO's determination denying 
this benefit by submitting a substantive 
appeal in response to the issuance of the 
statement of the case.  VA should advise 
the appellant that the claims file will 
not be returned to the Board for 
appellate consideration of this 
particular claim unless she perfects her 
appeal.   

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the deferred 
claim.  The appellant is free to perfect her appeal of this 
claim.  However, she is not obligated to act unless otherwise 
notified.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



